EXHIBIT 10.18

 

TERM NOTE

 

November 6, 2012

 

Term Credit Amount:  $3,340,460.00

 

Maturity Date:     August 6, 2013 (the “Maturity Date”)

 

1.              Promise to Pay.  FOR VALUE RECEIVED, on the Maturity Date, IREIT
DG SPE Member, L.L.C., a Delaware limited liability company (“the undersigned”
or “Borrower”) promises to pay to the order of V-IN DOLLAR, LLC, an Illinois
limited liability company, or its assigns (“Lender”), the sum of Three Million
Three Hundred Forty Thousand Four Hundred Sixty and 00/100 Dollars
($3,340,460.00) at the office of the Lender, or at such location as any legal
holder hereof shall designate, as follows:

 

(A)          commencing on December 10, 2012, and continuing on the 10th day of
each month thereafter, the undersigned shall make consecutive monthly payments
of interest only in arrears accrued to the date of such payment; and

 

(B)          on the Maturity Date, a payment shall be paid in the amount of the
then remaining principal balance of this Note, plus interest accrued to the date
of such payment.

 

2.              Interest Rate.  The unpaid principal amount from time to time
outstanding on this Note shall bear interest at the rate of 10% per annum (the
“Interest Rate”); provided, however, that upon the occurrence and continuance of
an Event of Default, this Note shall bear interest at a rate 4% in excess of the
aforesaid Interest Rate.  Interest shall accrue when payments received are not
collected funds and until such funds are collected.

 

3.              Waivers. The undersigned and any endorsers and accommodation
parties hereto hereby waive presentment, demand, notice of dishonor and protest.

 

4.              Prepayment.  The undersigned may from time to time, upon two
(2) business days’ prior written notice received by Lender, prepay this Note in
whole or in any part; provided, however, that any prepayment shall be applied to
the unpaid delinquent installments thereof in the inverse order of maturity and
then to principal.

 

5.              Security.  This Note is unsecured.

 

6.              Guaranty.  This Note is fully and unconditionally guarantied by
Inland Real Estate Investment Corporation, a Delaware corporation (“Guarantor”)
pursuant to that certain Guaranty of even date herewith given by Guarantor to
Lender (as may be amended from time to time, the “Guaranty”).

 

7.              Events of Default. Each of the following acts, occurrences or
omissions shall constitute an event of default under this Note (herein referred
to as an “Event of Default”), whatever the reason for such Event of Default and
whether it shall be voluntary or involuntary or be effected by operation of law
or pursuant to any judgment or order of any court or any order, rule or
regulation of any governmental or nongovernmental body or tribunal:

 

--------------------------------------------------------------------------------


 

(A)       Borrower shall default in the payment when due of any amount due and
owing to the Lender under this Note or in the payment of any other amount owing
by the undersigned to the Lender pursuant to any other agreement, note,
instrument or guarantee; or

 

(B)       Borrower shall default in the performance or observance of any term,
covenant, condition or agreement on its part to be performed or observed under
this Note (not constituting an Event of Default under any other clause of this
Section 7 of this Note) and such default shall continue unremedied for 10 days
after written notice thereof shall have been given by the Lender to the
undersigned; or

 

(C)       Any representation or warranty made by the undersigned contained in
this Note or any agreement, document or instrument referenced in or contemplated
by this Note (collectively, the “Documents”) shall at any time prove to have
been incorrect in any material respect when made; or

 

(D)       Either: (i) Borrower or Guarantor shall become insolvent or generally
fail to pay, or admit in writing his inability to pay in an insolvency
proceeding, such Person’s debts as they become due, or a proceeding under any
bankruptcy, reorganization, arrangement of debt, insolvency, readjustment of
debt or receivership law or statute is filed by or against Borrower or Guarantor
or Borrower or Guarantor makes an assignment for the benefit of creditors;
provided, however, that no Event of Default shall exist pursuant to this
Subsection D, Clause (i) due to an involuntary bankruptcy case, proceeding or
petition filed against Borrower or Guarantor unless such involuntary case,
proceeding or petition shall not have been dismissed or withdrawn within 90 days
after the date of such involuntary filing; or (ii) corporate or other action
shall be taken by Borrower or Guarantor for the purpose of effectuating any of
the foregoing; or

 

(E)        Borrower or Guarantor shall be dissolved, whether voluntarily or
involuntarily and such Person has not taken all actions required to become
reinstated; or

 

(F)         Subject to any applicable cure and/or notice periods, any material
default shall occur under any material agreement, document or instrument binding
upon Borrower, or any assets of the Borrower, including, but not limited to, any
default in the payment when due of any principal of or interest on any
indebtedness for money borrowed or guaranteed by the Borrower, or any default in
the payment when due, or in the performance or observance of, any material
obligation of, or condition agreed to by, the Borrower with respect to any
purchase or lease of any real or personal property or services; or

 

(G)       Any default or event of default (however such terms are defined) shall
occur under any mortgage loan documents, whether now existing or hereafter
arising, between IREIT East Brenton DG, L.L.C., IREIT Robertsdale DG, L.L.C.
IREIT Wetumpka DG, L.L.C., IREIT Madisonville DG, L.L.C., and/or IREIT Newport
DG, L.L.C., each a Delaware limited liability company, as borrower, and its
respective mortgage lender.

 

8.              Governing Law; Interpretation; Fees. This Note has been executed
and delivered at Chicago, Illinois, and shall be governed by the laws of the
State of Illinois.  This Note is not effective until it has been accepted by
Lender in Chicago, Illinois.  Whenever possible, each provision of this Note
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Note shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision, or the remaining provisions of this Note, or any provision of any
agreement between the undersigned and Lender.  The undersigned agrees to pay
(A) all out-of-pocket fees and expenses of Lender

 

2

--------------------------------------------------------------------------------


 

(including, but not limited to, fees and expenses of outside counsel to Lender
and paralegals) in connection with the making and administration of the loan
evidenced by this Note;  and (B) following the occurrence of an Event of
Default, all reasonable fees and out-of-pocket expenses of Lender (including,
but not limited to, outside counsel to Lender) in connection with the
enforcement of this Note and the Documents.

 

9.              Notice.  All notices, demands, instructions and other
communications required or permitted to be given to or made upon any party
hereto shall be in writing personally delivered or sent by overnight courier or
by facsimile machine, and shall be deemed to be given for purposes of this Note
on the day that such writing is personally delivered or sent by facsimile
machine or one (1) business day after such notice is sent by overnight courier
to the intended recipient thereof in accordance with the provisions of this
Section.  Unless otherwise specified in a notice sent or delivered in accordance
with the foregoing provisions of this Section, notices, demands, instructions
and other communications in writing shall be given to or made upon the
respective parties hereto at their respective addresses indicated for such party
below:

 

If to the Borrower:

IREIT DG SPE Member, L.L.C.

 

2901 Butterfield Road

 

Oakbrook, Illinois 60523

 

Attn: JoAnn McGuinness

 

Phone: (630) 218-8000

 

Fax No.: (630) 218-4900

 

 

With a copy to:

The Inland Real Estate Group, Inc.

 

2901 Butterfield Road

 

Oakbrook, Illinois 60523

 

Attn: General Counsel

 

Phone: (630) 218-8000

 

Fax No.: (630) 218-4900

 

 

If to the Lender:

V-In Dollar, LLC

 

c/o Sherwin Real Estate, Inc.

 

1560 Sherman Avenue, Suite 203

 

Evanston, Illinois 60201

 

Attention: Lawrence J. Starkman

 

Phone: (847) 864-9200

 

Fax No. (847) 864-0757

 

 

With a copy to:

Scott H. Reynolds, Esq.

 

Levenfeld Pearlstein, LLC

 

2 North LaSalle Street

 

Suite 1300

 

Chicago, Illinois 60602

 

Phone: (312) 346-8380

 

Fax No. (312) 346-8434

 

 

10.       Jurisdiction and Venue; Waiver of Jury Trial. THE UNDERSIGNED
ACKNOWLEDGES THAT THIS NOTE IS BEING ACCEPTED BY THE LENDER IN PARTIAL
CONSIDERATION OF LENDER’S RIGHT TO ENFORCE IN THE JURISDICTION STATED BELOW THE
TERMS AND PROVISION OF THIS NOTE AND THE DOCUMENTS. THE UNDERSIGNED CONSENTS TO
JURISDICTION IN THE STATE OF ILLINOIS AND VENUE IN ANY

 

3

--------------------------------------------------------------------------------


 

FEDERAL OR STATE COURT IN THE COUNTY OF COOK FOR SUCH PURPOSES AND WAIVES ANY
AND ALL RIGHTS TO CONTEST SAID JURISDICTION AND VENUE AND ANY OBJECTION THAT
SAID COUNTY ARE NOT CONVENIENT.  THE UNDERSIGNED WAIVES ANY RIGHTS TO COMMENCE
ANY ACTION AGAINST LENDER IN ANY JURISDICTION EXCEPT THE AFORESAID COUNTY AND
STATE.  LENDER (BY ITS ACCEPTANCE) AND THE UNDERSIGNED HEREBY EACH EXPRESSLY
WAIVE ANY AND ALL RIGHTS TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM BROUGHT BY ANY OF THE PARTIES AGAINST ANY OTHER PARTY WITH RESPECT
TO ANY MATTER WHATSOEVER RELATING TO, ARISING OUT OF OR IN ANY WAY CONNECTED
WITH THE LOAN, THE DOCUMENTS AND/OR THE TRANSACTION WHICH IS THE SUBJECT OF THIS
NOTE.

 

{Signature Page Follows]

 

4

--------------------------------------------------------------------------------


 

[Signature Page to Term Note]

 

 

IREIT DG SPE MEMBER, L.L.C., a

 

Delaware limited liability company

 

 

 

 

By:

INLAND REAL ESTATE INCOME TRUST, INC., its sole member

 

 

 

 

 

 

 

 

By:

/s/ Catherine L. Lynch

 

 

Name:

 Catherine L. Lynch

 

 

Title:

CFO

 

5

--------------------------------------------------------------------------------